DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/23/2022 that has been entered, wherein claims 1-12 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "none of organic film layers between the base substrate and the first inorganic insulating layer overlaps with the bonding area" in line 36 and “no organic film layer is arranged between the first inorganic insulating laver and the second inorganic insulating layer” in line 39.  Does the organic film layers include the first organic insulating layer of line 21? Or is the first organic insulating layer 41 not included in the “organic film layers” since it is arranged between the first inorganic insulating laver 3 and the second inorganic insulating layer 5? For the purposes of examination “organic film layers” will be interpreted as including the “first organic insulating layer” and the limitation of “no organic film layer is arranged between the first inorganic insulating laver and the second inorganic insulating layer” as “no organic film layer is arranged between the first inorganic insulating laver and the second inorganic insulating layer in the bonding area”.
Claims 2-12 depend on claim 1 and inherit its deficiencies. 

The rejection of claims 8-9 under 35 USC 112(b) is withdrawn in light of Applicant’s amendments of 5/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2019/0004647 A1).
Regarding claim 1, Yamashita teaches a display substrate(Fig. 5), comprising: 
a base substrate(40); 
connection terminals(51, 52, 53, 54, ¶0079); 
a first inorganic insulating layer(46, ¶0078); and 
a first organic insulating layer(45, ¶0061, Figs. 4 and 6); 
wherein the base substrate(40) comprises: 
a display area(Fig. 3, ¶0052); and 
a bonding area(Fig. 5) arranged on at least one side of the display area(Fig. 3, ¶0052), wherein the bonding area(Fig. 5) comprises: 
terminal areas(areas with 51, 52, 53, 54, ¶0079); and 
spacing areas(area between adjacent 51) between any two adjacent terminal areas(areas with 51, 52, 53, 54, ¶0079) among the terminal areas(areas with 51, 52, 53, 54, ¶0079); 
wherein the connection terminals(51, 52, 53, 54, ¶0079) are arranged in the terminal areas(areas with 51, 52, 53, 54, ¶0079); 
wherein the first inorganic insulating layer(46, ¶0078) is arranged on a side, where the connection terminals(51, 52, 53, 54, ¶0079) are arranged, of the base substrate(40); 
the first inorganic insulating layer(46, ¶0078) covers the bonding area(Fig. 5) and is provided with first openings(46a) corresponding to the connection terminals(51, 52, 53, 54, ¶0079) in one-to-one correspondence; and 
an orthographic projection, on the base substrate(40), of each first opening(46a) is within an orthographic projection, on the base substrate(40), of a connection terminal(51, 52, 53, 54, ¶0079) corresponding to the each first opening(46a); and 
wherein the first organic insulating layer(45, ¶0061, Figs. 4 and 6) is disposed between the base substrate(40) and the first inorganic insulating layer(46, ¶0078) and surrounding the bonding area(Fig. 5); and 
the first organic insulating layer(45, ¶0061, Figs. 4 and 6) does not overlap with the bonding area(Fig. 5); 
wherein each connection terminal(51, 52, 53, 54, ¶0079) comprises a first electrical connection structure(52, 54, ¶0079) and a second electrical connection structure(54, ¶0079) sequentially stacked on the base substrate(40); 
wherein the display substrate further comprises a plurality of sub-pixels(Fig. 4, ¶0056) arranged in the display area(Fig. 3, ¶0052); 
at least one of the plurality of sub-pixels(Fig. 4, ¶0056) comprises a thin film transistor(42, Fig. 4, ¶0056); and 
the thin film transistor(42, Fig. 4, ¶0056) comprises source-drain electrodes(42c, 42d, 31, Fig. 4, ¶0056, ¶0079) and a gate electrode(42a, Fig. 4, ¶0056); 
wherein the display substrate further comprises a second inorganic insulating layer(43, 44, ¶0057, ¶0060) arranged between the gate electrode(42a, Fig. 4, ¶0056) and the source-drain electrodes(42c, 42d, 31, Fig. 4, ¶0056, ¶0079); 
wherein the second inorganic insulating layer(43, 44, ¶0057, ¶0060) covers the bonding area(Fig. 5) and is provided with second openings(43a) corresponding to the connection terminals(51, 52, 53, 54, ¶0079) in one-to-one correspondence; 
wherein the second electrical connection structure(54, ¶0079) covers a corresponding first opening(46a), and the first electrical connection structure(52, 54, ¶0079) covers a corresponding second opening(43a), wherein none of organic film layers(45, ¶0061, Figs. 4 and 6) between the base substrate(40) and the first inorganic insulating layer(46, ¶0078) overlaps with the bonding area(Fig. 5); and
the first inorganic insulating layer(46, ¶0078) overlaps with the second inorganic insulating layer(43, 44, ¶0057, ¶0060) in the bonding area(Fig. 5), and no organic film layer(45, ¶0061, Figs. 4 and 6) is arranged between the first inorganic insulating layer(45, ¶0061, Figs. 4 and 6) and the second inorganic insulating layer(43, 44, ¶0057, ¶0060) in the bonding area(Fig. 5).

Regarding claim 2, Yamashita teaches the display substrate according to claim 1, wherein the first inorganic insulating layer(46, ¶0078) is disposed between the first electrical connection structure(52, 54, ¶0079) and the second electrical connection structure(54, ¶0079); and 
the first electrical connection structure(52, 54, ¶0079) and the second electrical connection structure(54, ¶0079) are connected via one of the first openings(46a) corresponding to the each connection terminal(51, 52, 53, 54, ¶0079).

Regarding claim 3, Yamashita teaches the display substrate according to claim 2, wherein at least one of the plurality of sub-pixels(Fig. 4, ¶0056) further comprises a planarization layer(45, ¶0061, Figs. 4 and 6); 
wherein the planarization layer(45, ¶0061, Figs. 4 and 6) is arranged on a side, away from the base substrate(40), of the thin film transistor(42, Fig. 4, ¶0056); 
wherein the first electrical connection structure(52, 54, ¶0079) and the source-drain electrodes(42c, 42d, 31, Fig. 4, ¶0056, ¶0079) are in a same layer; and 
the first organic insulating layer(45, ¶0061, Figs. 4 and 6) comprises the planarization layer(45, ¶0061, Figs. 4 and 6).

Regarding claim 4 Yamashita teaches the display substrate according to claim 3, wherein the source-drain electrodes(42c, 42d, 31, Fig. 4, ¶0056, ¶0079) comprise a source-drain electrode layer(42c, 42d, Fig. 4, ¶0056) and a connection electrode layer(31, Fig. 4, ¶0079) that are stacked; and 
the first electrical connection structure(52, 54, ¶0079) comprises a first part(52, ¶0073) which is in a same layer with the source-drain electrode layer(42c, 42d, Fig. 4, ¶0056) and a second part(54, ¶0079) which is in a same layer with the connection electrode layer(31, Fig. 4, ¶0079).

Regarding claim 5, Yamashita teaches the display substrate according to claim 3, further comprising: 
a touch electrode structure(21, 22, ¶0068) arranged in the display area(Fig. 3, ¶0052); 
wherein the touch electrode structure(21, 22, ¶0068) comprises a first electrode(22, ¶0068) and a second electrode(21, ¶0068) which are sequentially arranged on a side, away from the base substrate(40), of the planarization layer(45, ¶0061, Figs. 4 and 6); and 
the second electrical connection structure(54, ¶0079) and the second electrode(21, ¶0068) are in a same layer.


Regarding claim 10, Yamashita teaches the display substrate according to claim 1, wherein the base substrate(40) comprises two or more bonding areas(Fig. 5, ¶0072-73, gate terminal part, source terminal part).

Regarding claim 11, Yamashita teaches the display substrate according to claim 1, wherein at least one of the bonding areas(Fig. 5) is a flexible circuit board bonding area or a chip bonding area(20, ¶0079).

Regarding claim 12, Yamashita teaches a display device(Fig. 2), comprising the display substrate according to claim 1(please see claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2019/0004647 A1) in view of Kim et al. (US 2021/0028241 A1) of record.
Regarding claim 6, Yamashita teaches the display substrate according to claim 5, wherein the first inorganic insulating layer(46, ¶0078) comprises a first interlayer insulating layer(46, ¶0078) on the base substrate(40), 
and the first interlayer insulating layer(46, ¶0078) is arranged between the first electrode(22, ¶0068) and the second electrode(21, ¶0068) of the touch electrode structure(21, 22, ¶0068).

Yamashita is silent in regards to the first inorganic insulating layer(46, ¶0078) comprises a buffer layer and a first interlayer insulating layer(46, ¶0078) sequentially stacked on the base substrate(40), 
wherein the buffer layer is arranged on a side, facing the base substrate(40), of the touch electrode structure(21, 22, ¶0068); and 

Kim teaches a display substrate(Fig. 5) wherein the first inorganic insulating layer(312, 332, ¶0145) comprises a buffer layer(310/312 ¶0081) and a first interlayer insulating layer(330/332, ¶0081) sequentially stacked on the base substrate(110), 
wherein the buffer layer(310/312 ¶0081) is arranged on a side, facing the base substrate(110), of the touch electrode structure(342, 320, ¶0071, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamashita so that the first inorganic insulating layer comprises a buffer layer and a first interlayer insulating layer sequentially stacked on the base substrate, wherein the buffer layer is arranged on a side, facing the base substrate, of the touch electrode structure, as taught by Kim, so that the touch-sensing part may sense an external input by detecting a variation of a capacitance, thereby obtaining coordinate information of the external input(¶0067).

Regarding claim 7, Yamashita teaches the display substrate according to claim 6, wherein the gate electrode(42a, Fig. 4, ¶0056) is arranged on a side, facing the base substrate(40), of the source-drain electrodes(42c, 42d, 31, Fig. 4, ¶0056, ¶0079); 
the each connection terminal(51, 52, 53, 54, ¶0079) further comprises a third electrical connection structure(51, ¶0079) stacked with the first electrical connection structure(52, 54, ¶0079) and the second electrical connection structure(54, ¶0079); and 
the third electrical connection structure(51, ¶0079) and the gate electrode(42a, Fig. 4, ¶0056) are in a same layer.

Regarding claim 8, Yamashita teaches the display substrate according to claim 7, wherein an orthographic projection, on the base substrate(40), of each second opening(43a) is within an orthographic projection, on the base substrate(40), of a connection terminal(51, 52, 53, 54, ¶0079) corresponding to the each second opening(43a); and 
the first electrical connection structure(52, 54, ¶0079) and the third electrical connection structure(51, ¶0079) are connected via one of the  second openings(43a) corresponding to the each connection terminal(51, 52, 53, 54, ¶0079).

Regarding claim 9, Yamashita teaches the display substrate according to claim 8, wherein the second inorganic insulating layer(43, 44, ¶0057, ¶0060) comprises a gate insulating layer(43, ¶0057) and a second interlayer insulating layer(44, ¶0060) sequentially stacked on the base substrate(40).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892